     Case 2:19-cv-00326-JAM-JDP Document 4 Filed 09/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MOTECUZOMA P. SANCHEZ,                            No. 2:19-cv-326-JAM-EFB PS
12                        Plaintiff,
13            v.                                        FINDINGS AND RECOMMENDATIONS
14    MICHAEL TUBBS, individually and as
      Mayor of the City of Stockton,
15
                          Defendant.
16

17

18          On August 27, 2020, the court informed plaintiff he could proceed with his viable First

19   Amendment viewpoint discrimination claim or file an amended complaint. ECF No. 3. Plaintiff

20   was ordered, within 30 days, to return a notice of election advising the court whether he

21   elects to proceed with the viable claim or file an amended complaint. Id. at 5. Plaintiff was also

22   warned that failure to comply with any part of the order may result in dismissal of this action. Id.

23   The deadline has passed, and plaintiff has not filed a notice of election nor otherwise responded to

24   the court’s order.

25          Accordingly, it is hereby RECOMMENDED that this action be dismissed for failure to

26   prosecute and to comply with court orders. See Fed. R. Civ. P. 41(b); Cal. E.D. L.R. 110.

27          These findings and recommendations are submitted to the United States District Judge

28   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
                                                       1
     Case 2:19-cv-00326-JAM-JDP Document 4 Filed 09/29/20 Page 2 of 2

 1   after being served with these findings and recommendations, any party may file written
 2   objections with the court and serve a copy on all parties. Such a document should be captioned
 3   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections
 4   within the specified time may waive the right to appeal the District Court’s order. Turner v.
 5   Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
 6   DATED: September 29, 2020.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
